JENNINGS, J.
This motion by respondent to dismiss the appeal for failure of appellant to have filed a transcript on appeal within the time prescribed by law is supported by the certificate of the county clerk of the county wherein the action was tried.  From this certificate it appears that notice of appeal was filed on July 10, 1937, that on the same date appellant requested the clerk to prepare a transcript to be used on the appeal, that the proceedings thus initiated by appellant for the purpose of having such transcript prepared were not completed and were dismissed and terminated by the trial court on October 22, 1937, and that no proceedings for the preparation of such transcript or for the settlement of a bill of exceptions are now pending in the trial court. The motion for dismissal is therefore proper and must be granted. (Di Giacomo v. Southern Pac. Co., 1 Cal. App. (2d) 377 [36 Pac. (2d) 427].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.